COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


RAMADA PLAZA RESORT AND
 ZURICH U.S.
                                                                MEMORANDUM OPINION*
v.     Record No. 1788-05-1                                         PER CURIAM
                                                                  NOVEMBER 15, 2005
JACKIE A. MUISE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Angela C. Fleming; Midkiff, Muncie & Ross, P.C., on briefs), for
                 appellants.

                 (T. Gregory Evans; Joynes & Gaides Law Group, P.C., on brief), for
                 appellee.


       Ramada Plaza Resort and its insurer appeal a decision of the Workers’ Compensation

Commission finding that Jackie A. Muise proved she injured her left hand and thumb as a result

of an injury by accident arising out of and in the course of her employment on April 14, 2002.

We have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Muise v. Ramada Plaza Resort, VWC File No. 211-91-59 (June 22, 2005). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.